 


114 HR 3761 IH: Seniors Deserve A Raise Act
U.S. House of Representatives
2015-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3761 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2015 
Mr. Grayson (for himself, Mr. McGovern, Mr. Nolan, Mr. Fattah, Mr. Brady of Pennsylvania, Mr. Cleaver, Ms. Brown of Florida, Ms. Eddie Bernice Johnson of Texas, Mrs. Dingell, Mr. Pocan, Mr. Johnson of Georgia, Mr. Conyers, Ms. Maxine Waters of California, Ms. Edwards, Mr. Vargas, Mr. Nadler, Mr. Perlmutter, Mr. Veasey, Mr. Richmond, Mr. Rangel, Mr. O'Rourke, Mr. Capuano, Mr. Gutiérrez, Mr. Hinojosa, Mrs. Torres, Mr. Carson of Indiana, Ms. Roybal-Allard, Mr. Cohen, Ms. Bass, Mr. Thompson of Mississippi, Mr. Gallego, Ms. Pingree, Ms. Lee, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cartwright, Mrs. Napolitano, Mr. Sires, Mr. Lowenthal, Ms. Jackson Lee, Ms. Castor of Florida, Ms. Kelly of Illinois, Mr. Payne, Mr. Van Hollen, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To increase Social Security and military retirement benefits by 2.9 percent, and base future cost-of-living increase adjustments to the Consumer Price Index for the elderly.  
 
 
1.Short title This Act may be cited as the Seniors Deserve A Raise Act. 2.Cost-of-living increases for Social Security and military retirement and survivor benefits to be based on Consumer Price Index for the elderlyNotwithstanding the adjustments otherwise required by sections 1401a, 1451(g)(1), 1451(h)(1), and 1452(a)(4)(B) of title 10, United States Code, and section 215(i) of the Social Security Act (42 U.S.C. 415(i)), whenever there is an increase in the Consumer Price Index for the elderly, published by the Department of Labor, that is greater than the previous increase in the Consumer Price Index, the dollar amounts in effect for the payment of the following benefits, as such amounts were in effect immediately before such increase, shall be increased by the same percentage as the Consumer Price Index for the elderly was increased above the prior Consumer Price Index increase:
(1)Any old-age, survivors, or disability insurance benefit under title II of the Social Security Act. (2)Any military retirement or survivor benefit program administered pursuant to title 10, United States Code.
3.Additional one-time cost-of-living increase to compensate for failure to base past increases on Consumer Price Index for the elderlyIn addition to any increase required by section 2 for a year, each benefit described in such section shall be increased by 2.9 percent on January 1, 2016, and shall remain in effect every year thereafter.  